internal_revenue_service number release date index number ------------------------------ -------------------------------- ------------------------------------------------ ---------------------------------- in re -------------------------------------- -------------------------------- ------------------------------------------------ ---------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-144367-03 date date - - - - - - - - ------------------------------------------------------------------------ ------------------------- ------------------------ ---------------------- ------------------------------ ----------------------------- ------------------------------------------------------------------------ legend decedent child child’s spouse grandchild grandchild estate ----------------------------------------------------------------------------------------------------------- foundation ---------------------------------------------------------------------------------------------------------------- trust -------------------------------------------------------------------------------------- state x state x statute date date date date x dollars dear ------------------------------ this is in response to your letter dated date in which you requested rulings under sec_2518 and sec_2055 of the internal_revenue_code code the information submitted and the representations made are summarized as follows child child’s spouse and grandchild formed foundation a non-profit corporation on date child child’s spouse and grandchild are the current directors officers and --------- ------------------------------------------- -------------------------- --------------------------- ------------------ ----------------------- ------------ ------------------------------------------------------------------------ - - - - - - - plr-144367-03 members of foundation you have represented that foundation is a private_foundation within the meaning of sec_509 of the internal_revenue_code and is recognized by the internal_revenue_service service as a federally tax-exempt_organization described in sec_501 article ii a of foundation’s articles of incorporation provides that foundation is formed exclusively to receive and administer funds for charitable religious and educational_purposes within the meaning of sec_501 of the code article ii h provides in pertinent part that foundation shall not conduct or carry on any activities not permitted to be conducted or carried on by an organization exempt under sec_501 or by an organization contributions to which are deductible under sec_170 article ix provides that foundation’s articles of incorporation may be amended in the manner provided by law and that every amendment must be approved by the board_of directors proposed by them to the members and approved at a meeting of the members unanimously by all the members unless the directors and members consent in writing to said amendment article iii of foundation’s bylaws provides for two classes of members regular members who are the directors with voting powers and associate members and other classes all of which are non-voting article v of the foundation’s bylaws provides that the board_of directors may from time to time appoint temporary or special committees which it may be deemed necessary and advisable on date decedent executed a restatement of trust a revocable_trust that had previously been established by decedent decedent and child were the initial trustees of trust article eight of trust provided that during decedent’s life trust was to be governed by the laws of state x and after decedent’s death by the laws of the state of child’s domicile article two section ii a of trust provides that upon decedent’s death and after the payment of estate administration taxes debts a portion of the trust estate equal to decedent’s unused gst_exemption will be set_aside and distributed pursuant to the terms of article three of trust under article two section ii b the balance will be distributed to child provided however if child shall disclaim all or any portion of this distribution it shall pass to foundation article three of trust provides that property passing pursuant to article two section ii a shall be held in trust for a term of twenty years during the term six percent of the net fair_market_value of the trust property will be distributed annually to foundation and upon expiration of the year term the trust estate will be distributed to child’s living issue per stirpes plr-144367-03 decedent died testate on date survived by child child’s spouse and grandchild child is the personal representative of decedent’s estate decedent’s will provides that after payment of all estate inheritance succession and other death taxes the rest residue and remainder of decedent’s estate will pass to trust under the terms of trust on decedent’s death child became the sole trustee also under the terms of trust the laws of state x govern the disposition of trust assets at decedent’s death child proposes to disclaim a fractional share of the residuary distribution provided for in article two section ii b of trust the numerator of the fraction will equal x dollars the denominator of the fraction will equal the value of the residue determined on the basis of values deductions and other information reported on the federal estate_tax_return with respect to decedent’s estate the proposed disclaimer will be made no later than date which is the date that is nine months after the date of decedent’s death it is represented that prior to making the disclaimer child will not accept any benefit from or receive any distribution from the residuary disposition provided for under article two section ii b state x statute provides in pertinent part as follows scope of right to disclaim - a a beneficiary may disclaim succession to any interest in property that unless disclaimed would pass to the beneficiary as a beneficiary of a testamentary gift to any nontestamentary trust disposition of disclaimed interests - a unless the decedent or a donee of a power_of_appointment has otherwise provided by will or other appropriate instrument with reference to the possibility of a disclaimer by the beneficiary the interest disclaimed shall descend be distributed or otherwise be disposed of in the same manner as if the disclaimant had died immediately preceding the death or other event that caused the disclaimant’s interest to become indefeasibly fixed both in quality and quantity plr-144367-03 in connection with child's proposed disclaimer the members and board_of directors of foundation will amend the articles of incorporation and bylaws of foundation as follows article vi of the articles of incorporation will be amended by adding to the end of article vi which names the officers of foundation a new paragraph which states the board_of directors and officers of the corporation shall take whatever steps are necessary to ensure that no person will have any wholly discretionary power to direct the distribution of any funds of the corporation that were received by the corporation by reason of a disclaimer of property made by that person article v of the bylaws will be amended in its entirety to read as follows the board shall create a special fund committee to determine sec_1 special fund committee a the disposition of any assets of the corporation held in each special fund created under the provisions of sec_3 of article vii any person may serve on the special fund committee except for a disqualified_person b a disqualified_person with respect to any particular special fund committee is any person who has made a disclaimer of property that as a result of the disclaimer was transferred to such special fund c director who is a disqualified_person with respect to a particular special fund may participate in any vote relating to the appointment removal or compensation of any member of the special fund committee of the special fund sec_2 special committees the board may from time to time appoint temporary or any other special committees which in its discretion may be deemed necessary and advisable notwithstanding anything herein to the contrary no member or in addition article vii of the bylaws will be amended by adding the following new sec_3 to the end of existing article vii sec_3 special fund notwithstanding anything herein to the contrary the treasurer shall segregate from the corporation’s other assets any plr-144367-03 property the corporation receives as a result of a disclaimer by any person that disclaimed property shall be held in a separate_account on the corporation’s books each such separate_account to be designated a special fund no distributions other than for regular expenses of that particular special fund shall be made from the special fund unless directed by the special fund committee as provided for under sec_1 of article v of that particular special fund it is also represented that the members and board_of directors of foundation will amend the articles of incorporation and bylaws of foundation to provide that no amendment to either the articles of incorporation or the bylaws of the foundation may alter the general character of foundation as one organized and operated exclusively for charitable religious and educational_purposes specifically you request rulings that the proposed disclaimer by child will constitute a qualified_disclaimer within the meaning of sec_2518 if the proposed changes to the foundation’s governing structure are made before child executes the disclaimer assuming that the disclaimer as proposed is a qualified_disclaimer under sec_2518 and that foundation is a qualified charity under sec_501 to which bequests are deductible under sec_2055 the amount passing to foundation by reason of child's proposed disclaimer will be treated as passing from decedent to foundation for purposes of sec_2055 and thus will qualify as a federal estate_tax charitable deduction for estate under sec_2055 law and analysis issue sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided such refusal is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates plr-144367-03 not later than the date which is nine months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age twenty-one the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-2 provides in pertinent part that if a beneficiary who disclaims an interest in property is also a fiduciary the disclaimant cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property see sec_25_2518-3 example regarding the disclaimer of a fractional share of a residuary bequest plr-144367-03 in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 in the present case child proposes to disclaim a fractional portion of the residuary bequest any property that is disclaimed by child will pass to foundation pursuant to the terms of article two sectionii b of trust pursuant to the terms of the proposed amended articles of incorporation and bylaws of foundation the disclaimed property will be held in a segregated special fund in foundation separate and apart from the other foundation assets the power to make distributions of income and or principal from the special fund and to select the recipients of such distributions will be held exclusively by the special fund committee child is precluded from serving on the special fund committee established for administering the property disclaimed by child child will have no power to appoint or remove any member of that special fund committee therefore we conclude that the disclaimer will constitute a qualified_disclaimer under sec_2518 provided the disclaimer otherwise complies with the requirements of sec_2518 and the applicable regulations and the articles of incorporation and bylaws of foundation are amended as proposed and the terms as amended are effective under state law issue under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a corporation that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations states that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 plr-144367-03 it is represented that foundation is a private_foundation within the meaning of sec_509 and is recognized by the service as a federally tax-exempt_organization described in sec_501 under the terms of trust any amount disclaimed by child will pass to foundation accordingly based on the representations noted above the property passing to foundation as a result of child's disclaimer that will be segregated in the special fund will qualify for an estate_tax charitable deduction under sec_2055 provided that child's disclaimer is a qualified_disclaimer under sec_2518 and the articles of incorporation and bylaws of foundation are amended as proposed and the terms as amended are effective under state law the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer cc sincerely associate chief_counsel passthroughs and special industries _______________________ by george masnik chief branch
